
	

115 S1756 IS: Rebuild America Now Act
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1756
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2017
			Mr. Sullivan (for himself, Mrs. Fischer, Mrs. Capito, and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To improve the processes by which environmental documents are prepared and permits and applications
			 are processed and regulated by Federal departments and agencies, and for
			 other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Rebuild America Now Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Environmental and project review modernization Sec. 101. Expansion of State responsibility for categorical exclusions. Sec. 102. National Environmental Policy Act of 1969 reform. Sec. 103. Designation of categorical exclusions for emergency projects and structurally deficient infrastructure. Sec. 104. Categorical exclusion for projects of limited Federal assistance. Sec. 105. Simplifying environmental documents. Sec. 106. Permittee bill of rights. Sec. 107. Policy review under Clean Air Act. TITLE II—Judicial provisions Sec. 201. Deadline for filing energy-related causes of action. Sec. 202. Limiting sue and settle practices. TITLE III—Natural gas pipeline permitting efficiency Sec. 301. Regulatory approval of natural gas pipeline projects. Sec. 302. Rights-of-way for public utilities. TITLE IV—Transportation conformity reform Sec. 401. Limitations on certain Federal assistance under Clean Air Act. Sec. 402. Study on transportation air quality conformity under Clean Air Act. TITLE V—Increasing State authority and collaboration in reviewing transportation projects Sec. 501. Federal-State project agreements. Sec. 502. Project approval and oversight for high risk projects. Sec. 503. Advance acquisition of real property. Sec. 504. Agreements relating to use of, and access to, rights-of-way on Interstate System.  IEnvironmental and project review modernization 101.Expansion of State responsibility for categorical exclusionsSection 326 of title 23, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking certain designated activities are included within classes of action identified in regulation by the Secretary that are and inserting any activity is included within a class of action identified in a regulation by the Secretary that is; and
 (B)in paragraph (2), by striking and only for types of activities specifically designated by the Secretary; and (2)in subsection (b)(1), by inserting (including the responsibility for making conformity determinations under the Clean Air Act (42 U.S.C. 7401 et seq.)) after categorical exclusions.
				102.National Environmental Policy Act of 1969 reform
 (a)In generalThe National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is amended by adding at the end the following:
					
						IIIInteragency coordination relating to permitting
							301.Interagency coordination relating to permitting
 (a)Preparation of environmental documentsAn agency or other entity seeking approval of, or otherwise responsible for carrying out, a project (referred to in this section as the project sponsor), may prepare an environmental impact statement or environmental assessment for the purpose of an environmental review in support of the project for approval by the lead agency of the project if, before the project sponsor takes any action or seeks any approval based on the environmental document, the lead agency—
 (1)provides oversight in the preparation of the environmental impact statement or environmental assessment;
 (2)independently evaluates the environmental impact statement or environmental assessment; and
 (3)approves, within a reasonable time, and adopts the environmental impact statement or environmental assessment.
									(b)Adoption and use of environmental documents
									(1)Environmental impact statements and assessments
 (A)In generalExcept as provided in subparagraph (B), the lead agency shall not prepare more than 1 environmental impact statement and 1 environmental assessment under this Act for a project.
 (B)ExceptionsThe limitation in subparagraph (A) shall not apply to— (i)a supplemental environmental document; or
 (ii)an environmental impact statement or environmental assessment prepared pursuant to a court order. (C)Record of decision (i)In generalExcept as provided in clause (ii), after the date on which the lead agency issues a record of decision for a project, the head of a Federal agency responsible for approving the project shall not rely on any environmental impact statement or environmental assessment prepared before that date.
 (ii)Environmental document of lead agencyNotwithstanding clause (i), the head of a Federal agency may rely on an environmental impact statement or environmental assessment prepared by the lead agency after the date on which the lead agency issues a record of decision for the project.
 (D)Impact analysisOn request by a project sponsor, a lead agency may adopt, use, or rely on a secondary or cumulative impact analysis that is included in any environmental impact statement or environmental assessment for a project located in the geographical area that is the subject of the secondary or cumulative impact analysis, if the secondary or cumulative impact analysis provides information that is applicable to the project.
										(2)State environmental documents
										(A)Adoption
 (i)In generalOn request by a project sponsor and subject to clause (ii), a lead agency may adopt as the environmental impact statement or environmental assessment for a project an environmental document prepared under State law, if the State law provides environmental protection and an opportunity for public involvement that is substantially similar to the environmental protection and opportunity for public involvement under this Act.
											(ii)Supplemental documents
 (I)In generalA lead agency shall prepare and publish a supplement to an environmental document referred to in clause (i) before adopting the State environmental document if the lead agency determines that—
 (aa)a significant change has been made to the project that is relevant for purposes of the environmental review by the lead agency; or
 (bb)there have been significant changes in circumstances or availability of information relevant to that environmental review.
 (II)Period of commentFor any supplemental document prepared and published under subclause (I), the lead agency may solicit comments from agencies and the public for a period of not more than 45 days beginning on the date of the publication.
 (B)Obligation of lead agencyThe adoption of an environmental document by a lead agency under subparagraph (A)(i) satisfies the obligation of the lead agency to prepare an environmental impact statement or environmental assessment under this Act.
 (C)Record of decisionWith respect to a project, the lead agency shall issue a record of decision or finding of no significant impact, as appropriate, based on—
 (i)the environmental document adopted under subparagraph (A)(i); and
 (ii)any supplemental document prepared under subparagraph (A)(ii). (3)Contemporaneous projectsThe lead agency may adopt for a project an environmental impact statement or environmental assessment that resulted from an environmental review carried out for a similar project in geographical proximity to the project, if the lead agency—
 (A)determines that— (i)there is a reasonable likelihood that the project will have a similar environmental impact as the similar project; and
 (ii)during the 5-year period ending on the date on which the lead agency makes the determination, the similar project was subject to environmental review or similar State procedures; and
 (B)adopts the environmental impact statement or environmental assessment in accordance with paragraph (2)(A).
										(c)Cooperating agencies
 (1)In generalThe lead agency of a project shall— (A)be responsible for designating or inviting, as applicable, cooperating agencies (within the meaning of section 1501.6 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this section)) in accordance with this subsection; and
 (B)provide to the head of each cooperating agency a notice of the designation or invitation in writing.
										(2)Federal cooperating agencies
 (A)In generalExcept as provided in subparagraph (C), any Federal agency that is required to adopt the environmental impact statement or environmental assessment of the lead agency for a project shall—
 (i)be designated as a cooperating agency; and (ii)collaborate on the preparation of the environmental impact statement or environmental assessment.
 (B)NotificationThe lead agency shall provide to the head of a Federal agency described in subparagraph (A) a written notice of designation under paragraph (1) that specifies a date by which the head of the Federal agency shall respond.
 (C)ExceptionNotwithstanding subparagraph (A), the head of a Federal agency may decline designation as a cooperation agency if, not later than the date specified by the lead agency under subparagraph (B), the head of the Federal agency informs the lead agency in writing that the Federal agency—
 (i)has no jurisdiction or authority with respect to the project; (ii)has no expertise or information relevant to the project; and
 (iii)does not intend to submit comments on the project. (3)Other cooperating agencies (A)In generalThe lead agency shall identify, as early as practicable in the environmental review for a project, any official or agency other than an agency described in paragraph (2) that may have an interest in the project, including—
 (i)the Governor of an affected State; and (ii)a local or tribal government.
											(B)Invitation
 (i)In generalThe lead agency shall provide a written invitation to any agency or official identified under subparagraph (A) to become a cooperating agency in the environmental review for the project.
											(ii)Deadline required
 (I)In generalThe invitation described in clause (i) shall include a deadline, not to exceed 30 days after the date on which the invitation is received, by which the invited agency or official shall accept or decline the invitation.
 (II)ExtensionThe lead agency may extend the deadline under subclause (I) only for good cause shown.
 (C)Failure to respondAn agency or official that fails to respond to an invitation under subparagraph (B)(i) before the deadline under subparagraph (B)(ii) shall be considered to have declined the invitation for designation.
 (D)DesignationThe lead agency shall designate as a cooperating agency any agency or official that accepts an invitation under subparagraph (B).
 (4)Effect of declining cooperating agency invitationAn agency or official that declines a designation or invitation by the lead agency to be a cooperating agency for a project shall be precluded from—
 (A)submitting comments on any environmental impact statement or environmental assessment prepared for the project; and
 (B)taking any action to oppose, based on the environmental review, any permit, license, or approval relating to the project.
 (5)Effect of designationDesignation as a cooperating agency under this subsection does not imply that the cooperating agency—
 (A)supports a proposed project; or (B)has jurisdiction over, or special expertise with respect to evaluation of, the project.
 (6)Concurrent reviewsThe head of each Federal agency designated as a cooperating agency shall— (A)carry out the obligations of the Federal agency under other applicable law concurrently and in conjunction with the environmental review required for the applicable project under this Act; and
 (B)in accordance with the rules promulgated by the Council on Environmental Quality pursuant to section 102(b)(1) of the Rebuild America Now Act, develop and carry out such rules, policies, and procedures as may be reasonably necessary to enable the Federal agency to ensure completion of the environmental review and environmental decisionmaking process in a timely, coordinated, and environmentally responsible manner.
										(7)Cooperating agency comments
 (A)In generalIn providing comments on a project, a cooperating agency— (i)shall not provide comments on a subject matter that does not relate to the expertise and statutory authority of the cooperating agency, as expressly delegated by Congress; and
 (ii)shall identify in the comments of the cooperating agency the legal authority of the cooperating agency relating to the subject matter of the comments.
 (B)Lead agencyA lead agency shall not carry out any action in response to, or include in any document prepared under this Act, any comment submitted by a cooperating agency that relates to a subject matter outside the expertise and authority of the cooperating agency.
 (d)Initiation of environmental reviewNot later than 45 days after the date on which a lead agency receives an application for a project from a project sponsor, the lead agency shall initiate an environmental review of the project.
								(e)Alternatives analysis
 (1)Participation of cooperating agenciesAs early as practicable during the environmental review, but not later than the period during which the preparation of an environmental impact statement is required, the lead agency shall provide an opportunity to the cooperating agencies to participate in determining the range of alternatives to be considered for a project.
									(2)Range of alternatives
 (A)In generalSubject to subparagraphs (B) and (C), after completion of the participation of the cooperating agencies described in paragraph (1), the lead agency shall determine the range of alternatives for consideration in the environmental impact statement or environmental assessment for the project.
 (B)No evaluation of certain alternativesThe head of a Federal agency shall not evaluate an alternative that— (i)was identified during the participation period described in paragraph (1); and
 (ii)(I)was not accepted by the lead agency under subparagraph (A) for detailed evaluation in an environmental impact statement or environmental assessment; or
 (II)(aa)was evaluated by the lead agency; and (bb)was not selected for any environmental impact statement or environmental assessment for the project.
 (C)Only feasible alternatives evaluatedIn the case of a project that is constructed, managed, funded, or carried out by a project sponsor that is not a Federal agency, the head of a Federal agency shall only evaluate an alternative that, consistent with the purpose of, and the need for, the project—
 (i)the project sponsor may feasibly carry out; and
 (ii)is technically and economically feasible, as determined by the head of the Federal agency.
											(3)Methodologies
 (A)In generalWith respect to an alternative for a project, the lead agency shall, in collaboration with cooperating agencies at an appropriate time during the environmental review for the project, determine the methodologies to be used in, and the level of detail required for, the review.
 (B)Description requiredThe lead agency shall include in the environmental impact statement or environmental assessment for a project a description of—
 (i)the methodologies used in preparing the environmental impact statement or environmental assessment; and
 (ii)the means by which the methodologies were selected.
 (C)No evaluation of inappropriate alternativesIn preparing an environmental impact statement or environmental assessment, a lead agency may omit from the environmental document a detailed evaluation of an alternative determined by the lead agency not to meet the purpose of, and need for, the project.
 (4)Employment analysisThe evaluation of each alternative in an environmental impact statement or environmental assessment shall identify the potential effects of the alternative on employment, including—
 (A)potential short-term and long-term employment increases and reductions; and
 (B)shifts in employment. (f)Coordination plan and scheduling (1)In generalTo facilitate the expeditious resolution of an environmental review, the lead agency shall establish and implement a coordination plan for public and agency participation in, and comment on, the environmental review for a project or category of projects.
									(2)Schedule
 (A)In generalIn developing the coordination plan described in paragraph (1), the lead agency shall consult with each cooperating agency and the project sponsor to develop a schedule for the completion of the environmental review that—
 (i)considers factors such as— (I)the responsibilities of the cooperating agencies under applicable law;
 (II)the resources available to the cooperating agencies; (III)the overall size and complexity of the project;
 (IV)the overall schedule for and cost of the project; (V)the sensitivity of the natural and historical resources that may be affected by the project; and
 (VI)the extent to which similar projects in geographical proximity to the project were recently subject to environmental review or similar State procedures; and
 (ii)includes the deadlines, consistent with subsection (g), for decisions under Federal law relating to the project, including decisions on the issuance or denial of a permit or license.
											(B)Compliance with schedule
 (i)In generalEach cooperating agency shall comply with— (I)the deadlines established in the schedule under subparagraph (A); and
 (II)in the case of a modification to the schedule under paragraph (4), any modified deadline.
 (ii)Effect of noncomplianceThe lead agency shall disregard, and shall not respond to or include in any environmental impact statement or environmental assessment, any comment or information submitted or any finding made by a cooperating agency that is not in accordance with the deadline established in the schedule under subparagraph (A) or a modified deadline under paragraph (4).
 (iii)Failure to objectIf a cooperating agency fails to object in writing to a lead agency decision, finding, or request for concurrence in accordance with the deadline established under law or by the lead agency, the cooperating agency shall be considered to have concurred in the decision, finding, or request.
 (3)Consistency with other deadlinesA schedule under paragraph (2) shall be consistent with any other relevant deadline under Federal law.
 (4)Modification of scheduleWith respect to a schedule under paragraph (2), the lead agency may— (A)extend the schedule for good cause; and
 (B)shorten the schedule only with the concurrence of each cooperating agency. (5)DisseminationWith respect to a schedule under paragraph (2), the lead agency shall—
 (A)not later than 15 days after the date of completion or modification of schedule, provide a copy of the schedule and any modification to each cooperating agency and the project sponsor; and
 (B)make a copy of the schedule available to the public. (6)Role and responsibility of lead agencyWith respect to the environmental review for a project, the lead agency may take such actions as are necessary, within the authority of the lead agency, to facilitate the expeditious resolution of the environmental review.
									(g)Deadlines
 (1)In generalThe deadlines described in this subsection shall apply to any project subject to review under this Act and any decision under Federal law relating to the project, including the issuance or denial of a permit or license or any required finding.
									(2)Environmental reviews
 (A)Environmental impact statement projectsThe lead agency shall— (i)for a project that requires an environmental impact statement under Federal law (including regulations), issue the environmental impact statement by not later than 2 years after the earlier of—
 (I)the date on which the lead agency receives an application for the project from a project sponsor; and
 (II)the date on which a notice of intent to prepare an environmental impact statement is published in the Federal Register; and
 (ii)for a project for which the lead agency prepared an environmental assessment, and determined pursuant to that environmental assessment that an environmental impact statement is required, issue the environmental impact statement by not later than 2 years after the date of publication of the notice of intent to prepare an environmental impact statement in the Federal Register.
 (B)Environmental assessment projectsFor a project that requires an environmental assessment, the lead agency shall issue a finding of no significant impact or publish a notice of intent to prepare an environmental impact statement in the Federal Register by not later than 1 year after the earliest of—
 (i)the date on which the lead agency receives the project initiation request;
 (ii)the date on which the lead agency makes a decision to prepare an environmental assessment; and
 (iii)the date on which the lead agency sends out cooperating agency invitations. (C)Extensions (i)RequirementsSubject to clause (ii), the lead agency may extend a deadline under subparagraph (A) or (B) only—
 (I)if the lead agency, project sponsor, and each cooperating agency agree on a different deadline; or
 (II)for good cause. (ii)LimitationThe lead agency shall not extend a deadline under subparagraph (A) or (B)—
 (I)in the case of a project that requires an environmental impact statement, by more than 1 year; and (II)in the case of a project that requires an environmental assessment, by more than 180 days.
												(3)Environmental review comments
 The lead agency shall establish for each environmental impact statement and environmental assessment a comment period of not more than 30 days after the date on which the environmental impact statement or environmental assessment is made publicly available, unless—
 (A)the lead agency, project sponsor, and each cooperating agency agree on a different deadline; or
 (B)the lead agency extends the deadline for good cause. (4) Decisions prior to record of decision or finding of no significant impactNotwithstanding any other provision of law, in the case of a project for which a Federal agency is required to approve or otherwise to take an action relating to a permit, license, or other similar application before the lead agency may issue a record of decision or finding of no significant impact, the head of the Federal agency shall approve or take the applicable action by not later than the earlier of—
 (A)the end of the 90-day period beginning on the date on which—
 (i)all other relevant Federal agency reviews relating to the project are complete; and (ii)the lead agency publishes a notice of the availability of the final environmental impact statement or issuance of other final environmental documents; and
 (B)the date that is otherwise required by law. (5)Other decisions (A)In generalExcept as provided in subparagraph (B), with respect to any approval or other action of a Federal agency relating to a project that is not subject to paragraph (4), each Federal agency shall make the approval or carry out the action by not later than the end of the 180-period beginning on the date on which—
 (i)all other relevant agency reviews relating to the project are complete; and (ii)the lead agency issues a record of decision or finding of no significant impact.
											(B)Extension
 (i)In generalSubject to clause (ii), the head of a Federal agency may extend the deadline referred to in subparagraph (A) for good cause, if the head of the Federal agency, the lead agency, and the project sponsor agree to extend the deadline.
 (ii)LimitationThe head of a Federal agency shall not extend a deadline under clause (i) for a period longer than 1 year after the date on which the lead agency issues the record of decision or finding of no significant impact.
											(6)Effect of noncompliance
 (A)In generalA permit, license, or other similar application for approval relating to a project that requires the approval or other action by a Federal agency shall be considered to be approved by the Federal agency if the head of the Federal agency fails to approve or otherwise take an action relating to the permit, license, or other similar application by the deadline described in paragraph (4) or (5).
 (B)Deadline for complianceThe head of the Federal agency shall act in accordance with the approval under subparagraph (A) by not later than 30 days after the applicable deadline described in paragraph (4) or (5).
										(C)Final agency action
 (i)In generalAn approval under subparagraph (A) shall be considered to be a final agency action, which may not be reversed by any agency.
 (ii)ReviewIn any action under chapter 7 of title 5, United States Code, that seeks review of a final agency action under clause (i), a court may not set aside the action based on the action having been made final under that clause.
											(h)Issue identification and resolution
 (1)CooperationThe lead agency and the cooperating agencies shall work in accordance with this subsection to identify and resolve any issue that may delay the completion of an environmental review or result in the denial of an approval required for the project under applicable law.
 (2)Lead agency responsibilitiesAs early as practicable during the environmental review process, the lead agency shall make available information (including information based on existing data sources, including geographic information systems) relating to the environmental, historic, and socioeconomic resources located in the project area and the general location of any alternative under consideration.
 (3)Cooperating agency responsibilitiesBased on information received from the lead agency, a cooperating agency shall identify, as early as practicable, any issue of concern relating to the potential environmental, historical, or socioeconomic impact of a project, including any issue that may substantially delay or prevent an agency from granting a permit or other approval required for the project.
									(4)Issue resolution
 (A)Meeting of cooperating agenciesTo resolve any issue that may delay the completion of an environmental review or result in the denial of an approval required for a project under applicable law, the lead agency shall promptly convene a meeting with the relevant cooperating agency and the project sponsor on request by a project sponsor at any time.
 (B)Notice that resolution cannot be achievedIf a resolution to an issue identified under paragraph (1) cannot be achieved by the date that is 30 days after the date on which a meeting is convened under subparagraph (A), and the lead agency determines that all information necessary to resolve the issue has been obtained, the lead agency shall—
 (i)notify— (I)each cooperating agency;
 (II)the project sponsor; and (III)the Council on Environmental Quality established by section 202 for further proceedings in accordance with section 204; and
 (ii)publish in the Federal Register a notice relating to the failure to achieve a resolution. (i)Merging documents (1)In generalNotwithstanding any other provision of law, except as provided in paragraph (2), the lead agency of a project shall expeditiously develop a single document that consists of—
 (A)a final environmental impact statement relating to the project; (B)each record of decision relating to the project; and
 (C)the final decision of the Secretary of the Army with respect to the environmental review carried out by the Secretary, acting through the Chief of Engineers, relating to an application for a permit for the project under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344).
 (2)ExceptionsParagraph (1) shall not apply in any case in which— (A)the final environmental impact statement relating to the project makes a substantial change relating to an environmental or safety concern to a proposed action under the project; or
 (B)there exists a significant new circumstance or information relating to an environmental concern that affects such a proposed action or the impacts of the proposed action.
										(j)Limitations on claims
									(1)Final agency actions
 (A)In generalThe deadline for filing a claim for judicial review of a final agency action is the date that is 180 days after the date of publication of a notice in the Federal Register announcing the record of decision for the action.
 (B)New informationA claim challenging a final agency action on the basis of information contained in a supplemental environmental impact statement shall be limited to a challenge on the basis of that information.
 (2)Rule of constructionNothing in this subsection creates a right to judicial review or places any limit on filing a claim that a person has violated the terms of a permit, license, or approval issued by a Federal agency for an action subject to this Act.
 (k)Categories of projectsThe authority granted under this title may be exercised for— (1)any single project; or
 (2)any category of two or more projects related by project type, potential environmental impact, geographical location, or other similar project feature or characteristic.
									(l)Effective date
 (1)In generalThis title applies only to an environmental review or environmental decisionmaking process initiated after the date of enactment of this title.
									(2)Applicability of deadlines
 (A)In generalExcept as provided in subparagraph (B), in the case of a project for which an environmental review or environmental decisionmaking process is initiated before the date of enactment of this title, subsection (g) shall apply.
 (B)ExceptionNotwithstanding any other provision of this section, in determining a deadline under subsection (g), any applicable period of time shall be calculated as beginning on the date of enactment of this title.
 (m)ApplicabilityExcept as provided in subsection (n), this title applies to each project for which a Federal agency is required to carry out an environmental review or environmental decisionmaking process.
 (n)Savings clauseNothing in this section supersedes, amends, or modifies— (1)section 134, 135, 139, 325, 326, or 327 of title 23, United States Code;
 (2)section 5303 or 5304 of title 49, United States Code; or (3)subtitle C of title I of division A of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141; 126 Stat. 527) (or any amendment made by that subtitle)..
				(b)Regulations
 (1)Council on Environmental QualityNot later than 180 days after the date of enactment of this Act, the Council on Environmental Quality established by section 202 of the National Environmental Policy Act of 1969 (42 U.S.C. 4342) shall—
 (A)amend the regulations contained in chapter V of title 40, Code of Federal Regulations (or successor regulations), to implement this section and the amendments made by this section; and
 (B)by rule, designate each State with laws and procedures that satisfy the criteria under section 301(b)(2)(A) of the National Environmental Policy Act of 1969 (as added by subsection (a)).
 (2)Federal agenciesNot later than 120 days after the date on which the Council on Environmental Quality amends the regulations described in paragraph (1)(A), the head of each Federal agency that has promulgated regulations implementing the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall amend the regulations to implement this section and the amendments made by this section.
 (c)Limitations on claims under FAST ActSection 41007(a) of the FAST Act (42 U.S.C. 4370m–6(a)) is amended— (1)in paragraph (1)(A), by striking 2 years and inserting 180 days; and
 (2)in paragraph (2)(B), by striking 2 years and inserting 180 days. 103.Designation of categorical exclusions for emergency projects and structurally deficient infrastructure (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall—
 (1)consult with the Administrator of the Federal Emergency Management Agency and the Secretary of the Army to identify communities that are imminently threatened from flooding or erosion; and
 (2)designate as an action categorically excluded from the requirements relating to environmental assessments or environmental impact statements for purposes of section 771.117(c) of title 23, Code of Federal Regulations (or successor regulations), and section 1508.4 of title 40, Code of Federal Regulations (or successor regulations), any project—
 (A)that is critical to the immediate safety of a threatened community identified under paragraph (1); or
 (B)for the maintenance, repair, reconstruction, restoration, retrofitting, or replacement of an existing road, highway, bridge, tunnel, or other transit facility (such as a ferry dock or bus transfer station), including ancillary transportation facilities (such as pedestrian and bicycle paths and bike lanes), if the project is to be completed in the same location, and with the same preexisting design, as the existing structure.
 (b)RegulationsThe Secretary of Transportation shall promulgate such regulations as are necessary to carry out subsection (a) by not later than 150 days after the date of enactment of this Act.
 104.Categorical exclusion for projects of limited Federal assistanceSection 1317(1) of the MAP–21 (126 Stat. 550; 129 Stat. 1402; 23 U.S.C. 109 note) is amended— (1)in subparagraph (A), by striking $5,000,000 and inserting $10,000,000; and
 (2)in subparagraph (B), by striking 15 percent and inserting 16 percent. 105.Simplifying environmental documents (a)Statement of policyIt is the policy of the United States that the purpose of requiring an environmental document relating to a project is only to ensure that the process of considering the effects of the project takes place before the occurrence of any significant Federal action to carry out the project.
				(b)Page limits
 (1)In generalTo facilitate public transparency and understanding of environmental documentation, an environmental document—
 (A)shall— (i)be sufficient to provide a reasonable consideration of the potential environmental effects and alternatives of a proposed project; and
 (ii)reflect a thorough examination of the potential impacts of the project; but (B)shall not exceed 300 pages without substantial justification.
						(2)Notice and comment requirements
 (A)In generalAn agency may exceed the 300-page limit under paragraph (1)(B) if the agency provides to proponents of the applicable project a notice, and a period of not less than 30 days for comment, regarding the proposed exceedance.
 (B)Eligibility to commentThe opportunity to comment under subparagraph (A) shall not be provided to any individual or entity other than a proponent of the applicable project.
 106.Permittee bill of rightsSection 101 of the National Environmental Policy Act of 1969 (42 U.S.C. 4331) is amended by adding at the end the following:
				
					(d)Permittee bill of rights
 (1)Statement of policyIt is the policy of the United States— (A)to use natural resources in a responsible manner to maximize value and utility, while protecting public health and welfare; and
 (B)that, therefore, in implementing a Federal permitting law, a Federal agency should, to the maximum extent practicable, seek to issue permit decisions favorably.
 (2)Definition of Federal permitting lawIn this subsection: (A)In generalThe term Federal permitting law means any provision of Federal law pursuant to which a Federal agency may issue a permit.
 (B)InclusionsThe term Federal permitting law includes— (i)the Toxic Substances Control Act (15 U.S.C. 2601 et seq.);
 (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (iii)the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.);
 (iv)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (v)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 (vi)the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.);
 (vii)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.);
 (viii)the Clean Air Act (42 U.S.C. 7401 et seq.); and
 (ix)the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.). (3)Applicant and permittee rightsIn any communication between a permittee or an applicant for a permit and a Federal agency relating to a determination of the agency pursuant to a Federal permitting law, the following shall apply:
 (A)Any decision relating to the applicable permit or application shall be issued— (i)within the applicable deadline; or
 (ii)at such other reasonable time as may be agreed to by the permittee or applicant and the Federal agency.
 (B)Each permittee and permit applicant shall have the right— (i)to assistance and prompt response in seeking from the Federal agency information regarding the regulatory and permit process;
 (ii)to request and receive— (I)a clear projected schedule of fees for the review and completion of the permit process; and
 (II)a clear, concise statement of the reasoning for a determination by the agency to reject a permit application;
 (iii)to know the exact deficiencies in a rejected application; and (iv)to a transparent and unbiased decision based on the submitted application and applicable Federal permitting law and regulatory requirements.
								.
 107.Policy review under Clean Air ActSection 309(a) of the Clean Air Act (42 U.S.C. 7609(a)) is amended by striking any (1) legislation proposed by any Federal department or agency, (2) newly authorized Federal projects for construction and any major Federal agency action (other than a project for construction) to which section 102(2)(C) of Public Law 91–190 applies, and (3) proposed regulations and inserting any legislation proposed by a Federal department or agency or proposed regulations.
			IIJudicial provisions
			201.Deadline for filing energy-related causes of action
 (a)DefinitionsIn this section: (1)Agency actionThe term agency action has the meaning given the term in section 551 of title 5, United States Code.
 (2)Energy-related cause of actionThe term energy-related cause of action means a cause of action that— (A)is filed on or after the date of enactment of this Act; and
 (B)seeks judicial review of a final agency action to issue a permit, license, or other form of agency permission allowing—
 (i)an individual or entity to conduct on Indian land or public land activities involving the exploration, development, production, or transportation of oil, gas, coal, shale gas, oil shale, geothermal resources, wind or solar resources, underground coal gasification, biomass, or the generation of electricity; or
 (ii)an Indian tribe, or any organization of two or more entities at least one of which is an Indian tribe, to conduct activities involving the exploration, development, production, or transportation of oil, gas, coal, shale gas, oil shale, geothermal resources, wind or solar resources, underground coal gasification, biomass, or the generation of electricity, regardless of the location at which those activities are carried out.
							(3)Indian land
 (A)In generalThe term Indian land has the meaning given the term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501). (B)InclusionThe term Indian land includes land owned by a Native Corporation under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
 (4)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (b)Deadline for filing (1)In generalAn energy-related cause of action shall be filed by not later than 60 days after the date of publication of the applicable final agency action.
 (2)ProhibitionAn energy-related cause of action that is not filed within the time period described in paragraph (1) shall be barred.
 (c)District court venue and deadlineAn energy-related cause of action shall be— (1)brought in the United States District Court for the District of Columbia Circuit; and
 (2)resolved— (A)as expeditiously as practicable; and
 (B)in any event, not later than the date that is 180 days after the date on which the energy-related cause of action is filed.
						(d)Appellate review
 (1)In generalAn interlocutory order or final judgment, decree, or order of the district court in an energy-related cause of action may be reviewed by the United States Court of Appeals for the District of Columbia Circuit.
 (2)RequirementThe United States Court of Appeals for the District of Columbia shall resolve an appeal of an energy-related cause of action—
 (A)as expeditiously as practicable; and (B)in any event, not later than the date that is 180 days after the date on which the applicable interlocutory order or final judgment, decree, or order of the district court was issued.
 (e)Limitation on certain paymentsNotwithstanding section 1304 of title 31, United States Code, no award may be made under section 504 of title 5, United States Code, or section 2412 of title 28, United States Code, and no amounts may be obligated or expended from the Claims and Judgment Fund of the Treasury to pay any fees or other expenses under those sections, to any person or party in an energy-related cause of action.
				(f)Legal fees
 (1)Definition of ultimately prevailIn this subsection: (A)In generalThe term ultimately prevail means a final, enforceable judgment by a court of competent jurisdiction in favor of a party on at least 1 energy-related cause of action that is an underlying rationale for the preliminary injunction, administrative stay, or other relief requested by the party.
 (B)ExclusionThe term ultimately prevail does not include any situation in which the relevant final agency action is modified or amended by the issuing agency, unless the modification or amendment is required pursuant to—
 (i)a final, enforceable judgment of the court; or (ii)a court-ordered consent decree.
							(2)Award
 (A)In generalIn any energy-related cause of action in which the plaintiff does not ultimately prevail, the court shall award to the defendant (including any intervenor-defendants), other than the United States, fees and other expenses incurred by that defendant in connection with the energy-related cause of action, unless the court finds that—
 (i)the position of the plaintiff was substantially justified, in accordance with subparagraph (B); or (ii)special circumstances make such an award unjust.
 (B)Substantially justified determinationWhether the position of the plaintiff was substantially justified for purposes of subparagraph (A)(i) shall be determined on the basis of the administrative record, as a whole, relating to the energy-related cause of action for which fees and other expenses are sought.
						202.Limiting sue and settle practices
 (a)DefinitionsIn this section: (1)Agency; agency actionThe terms agency and agency action have the meanings given those terms under section 551 of title 5, United States Code.
 (2)Covered civil actionThe term covered civil action means a civil action—
 (A)seeking to compel agency action; (B)alleging that the agency is unlawfully withholding or unreasonably delaying an agency action relating to a regulatory action that would affect the rights of—
 (i)private persons other than the person bringing the action; or
 (ii)a State, local, or tribal government; and
 (C)brought under—
 (i)chapter 7 of title 5, United States Code; or
 (ii)any other statute authorizing such an action.
 (3)Covered consent decreeThe term covered consent decree means—
 (A)a consent decree entered into in a covered civil action; and
 (B)any other consent decree that requires agency action relating to a regulatory action that affects the rights of—
 (i)private persons other than the person bringing the action; or
 (ii)a State, local, or tribal government.
							(4)Covered consent decree or
 settlement agreementThe term covered consent decree or settlement agreement means a covered consent decree and a covered settlement agreement.
 (5)Covered settlement agreementThe term covered settlement agreement means—
 (A)a settlement agreement entered into in a covered civil action; and
 (B)any other settlement agreement that requires agency action relating to a regulatory action that affects the rights of—
 (i)private persons other than the person bringing the action; or
 (ii)a State, local, or tribal government.
							(b)Consent decree
			 and settlement reform
					(1)Pleadings and
			 preliminary matters
						(A)In
 generalIn any covered civil action, the agency against which the covered civil action is brought shall publish the notice of intent to sue and the complaint in a readily accessible manner, including by making the notice of intent to sue and the complaint available in the Federal Register or online not later than 15 days after receiving service of the notice of intent to sue or complaint, respectively.
						(B)Entry of a
 covered consent decree or settlement agreementA party may not make a motion for entry of a covered consent decree or to dismiss a civil action pursuant to a covered settlement agreement until after the end of proceedings in accordance with subparagraph (A) and paragraph (2)(B)(i).
						(2)Publication of
			 and comment on covered consent decrees or settlement agreements
						(A)In
 generalNot later than 60 days before the date on which a covered consent decree or settlement agreement is filed with a court, the agency seeking to enter the covered consent decree or settlement agreement shall publish in the Federal Register and online the proposed covered consent decree or settlement agreement.
						(B)Public
			 comment
							(i)In
 generalAn agency seeking to enter a covered consent decree or settlement agreement shall accept public comment during the period described in subparagraph (A) on any issue relating to the matters alleged in the complaint in the applicable civil action or addressed or affected by the proposed covered consent decree or settlement agreement.
							(ii)Submissions to
 courtWhen moving that the court enter a proposed covered consent decree or settlement agreement or for dismissal pursuant to a proposed covered consent decree or settlement agreement, an agency shall inform the court of the statutory basis for the proposed covered consent decree or settlement agreement and its terms.
							(3)Review by
			 court
 (A)In generalA court shall review the statutory basis for the proposed covered consent decree or settlement agreement and its terms de novo.
						(B)Review of
			 deadlines
							(i)Proposed
 covered consent decreesFor a proposed covered consent decree, a court shall not approve the covered consent decree unless the proposed covered consent decree allows sufficient time and incorporates adequate procedures for the agency to comply with chapter 5 of title 5, United States Code, and other applicable statutes that govern rulemaking and, unless contrary to the public interest, the provisions of any Executive order that governs rulemaking.
							(ii)Proposed
 covered settlement agreementsFor a proposed covered settlement agreement, a court shall ensure that the covered settlement agreement allows sufficient time and incorporates adequate procedures for the agency to comply with chapter 5 of title 5, United States Code, and other applicable statutes that govern rulemaking and, unless contrary to the public interest, the provisions of any Executive order that governs rulemaking.
							IIINatural gas pipeline permitting efficiency
 301.Regulatory approval of natural gas pipeline projectsSection 7 of the Natural Gas Act (15 U.S.C. 717f) is amended— (1)in subsection (d)—
 (A)by striking (d) Applications for certificates and inserting the following:  (d)Application requirements (1)In generalAn application for a certificate of public convenience and necessity under this section; and
 (B)by adding at the end the following:  (2)Use of aerial survey data to satisfy preliminary requirementsA natural-gas company that submits to the Commission an application for a certificate of public convenience and necessity under this section to construct an interstate natural gas pipeline—
 (A)with respect to any preliminary requirement for that certification, may use aerial survey data to satisfy the preliminary requirement; but
 (B)with respect to each applicable nonpreliminary survey requirement for approval of the certification, shall achieve compliance with the requirement through such other means as the Commission may require.; and
 (2)by adding at the end the following:  (i)Regulatory approval of natural gas pipeline projects (1)Definition of prefiled projectIn this subsection, the term prefiled project means a project for the siting, construction, expansion, or operation of a natural gas pipeline with respect to which a prefiling docket number has been assigned by the Commission pursuant to a prefiling process established by the Commission for the purpose of facilitating the formal application process for obtaining a certificate of public convenience and necessity.
 (2)Determination on applicationsThe Commission shall approve or deny an application for a certificate of public convenience and necessity for a prefiled project by not later than 1 year after the date of receipt of a completed application that is ready to be processed, as determined by the Commission by regulation.
							(3)Other Federal agencies
 (A)In generalExcept as provided in subparagraph (B), the head of the Federal department or agency responsible for issuing any license, permit, or other approval required under Federal law in connection with a prefiled project for which a certificate of public convenience and necessity is sought under this Act shall approve or deny the license, permit, or other approval by not later than 90 days after the date on which the Commission issues a final environmental document relating to the project.
								(B)Extension
 (i)In generalThe Commission may extend an applicable deadline under subparagraph (A) by not longer than an additional 30 days, if the head of the affected Federal department or agency demonstrates that—
 (I)the process of determining whether to approve or deny the applicable license, permit, or other approval cannot be completed by the applicable deadline; and
 (II)the department or agency therefore will be compelled to deny the license, permit, or approval. (ii)Technical assistanceIn providing an extension under this subparagraph, the Commission may offer to the affected Federal department or agency such technical assistance as is necessary to address any condition preventing the completion of the review of the application for the license, permit, or other approval.
 (C)Failure to actIf a Federal department or agency described in subparagraph (A) fails to approve or deny a license, permit, or other approval by the deadline under subparagraph (A) or (B), as applicable—
 (i)the license, permit, or approval shall take effect on the date that is 30 days after the expiration of the deadline; and
 (ii)the Commission shall incorporate into the terms of the license, permit, or approval any conditions proffered by the Federal department or agency that the Commission does not determine to be inconsistent with any relevant environmental document..
 302.Rights-of-way for public utilitiesSection 100902(a)(1)(A) of title 54, United States Code, is amended by striking and lines for the generation and distribution of electrical power and inserting lines for the generation and distribution of electrical power, and natural gas or petroleum product pipelines.
			IVTransportation conformity reform
 401.Limitations on certain Federal assistance under Clean Air ActSection 176 of the Clean Air Act (42 U.S.C. 7506) is amended— (1)in subsection (c)(1)—
 (A)by striking the undesignated matter following clause (iii) of subparagraph (B); and (B)in the fourth sentence, by striking Conformity to an implementation plan means— and inserting the following:
						
							(a)Definition of conform
 (1)In generalIn this section, the term conform, with respect to the status of an activity, project, program, or plan as determined under an applicable implementation plan, means that the activity, project, program, or plan—;
 (2)in subsection (a) (as so redesignated)— (A)in paragraph (1) (as so redesignated)—
 (i)by striking (A) conformity to and inserting the following:  (A)achieves compliance with; and
 (ii)by striking (B) that such activities will and inserting the following:  (B)will;
 (B)by moving the subsection (as so amended) to appear at the beginning of the section; and (C)by adding at the end the following:
						
 (2)Determination estimatesFor purposes of paragraph (1), a determination regarding the conformity of an activity, project, program, or plan shall be based on the most recent estimates of the emissions of the activity, project, program, or plan, which shall be determined based on the most recent applicable population, employment, travel, and congestion estimates (as determined by the metropolitan planning organization or other agency authorized to make those estimates).
							;
 (3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; (4)in subsection (b) (as so redesignated)—
 (A)by striking the subsection designation and all that follows through No department in the first sentence and inserting the following:  (b)Requirement of conformity for Federal assistance (1)Limitations (A)Federal agenciesNo department;
 (B)in paragraph (1)(A) (as so redesignated)— (i)in the first sentence, by striking it has and inserting the implementation plan has;
 (ii)in the third sentence, by striking The assurance of conformity to such an implementation plan and inserting the following:  (C)Responsibility for assuranceThe assurance of conformity to an implementation plan approved or promulgated under section 110; and
 (iii)in the second sentence, by striking No metropolitan and inserting the following:  (B)Metropolitan planning organizationsNo metropolitan;
 (C)in paragraph (2)— (i)in subparagraph (A), by striking of paragraph (1)(B) and inserting described in subsection (a)(1)(B);
 (ii)in subparagraph (C)— (I)in clause (i), by striking (i) such a project and inserting the following:
								
 (II)(aa)the project; (II)in clause (ii), by striking (ii) the design and inserting the following:
								
 (bb)the design; (III)in clause (iii), by striking (iii) the design and inserting the following:
								
 (cc)the design; and (IV)in the matter preceding clause (i), by striking only if it meets either the requirements of subparagraph (D) or the following requirements and inserting the following:
								
 only if—(I)the transportation project achieves compliance with all applicable requirements of clause (iv); or; (iii)in subparagraph (D), by striking subparagraph (C) and inserting clause (iii);
 (iv)in subparagraph (E)— (I)in clause (ii), by striking clause (i) and inserting subclause (I); and
 (II)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting the subclauses appropriately;
 (v)by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively, and indenting the clauses appropriately; and
 (vi)in the matter preceding clause (i) (as so redesignated)— (I)in the third sentence, by striking In particular— and inserting the following:
								
 (C)Additional requirementsThe additional requirements referred to in subparagraph (B)(i)(II) are that—; (II)in the second sentence—
 (aa)by striking been found to conform to any applicable implementation plan in effect under this Act. and inserting the following:  been determined—(I)to conform to an applicable implementation plan in effect under this Act (as determined in accordance with paragraph (4)(B)); and
 (II)to achieve compliance with all applicable additional requirements described in subparagraph (C).; and (bb)by striking No Federal and inserting the following:
									
										(B)Conformity required
 (i)In generalSubject to clause (ii), no Federal; (III)in the first sentence, by striking (2) Any and inserting the following:
								
									(2)Transportation conformity
 (A)In generalEach; and (IV)in subparagraph (B) (as designated by subclause (II)(bb)), by adding at the end the following:
								
 (ii)ApplicabilityThe requirement described in clause (i) shall not apply— (I)to a transportation plan, program, or project carried out in an area designated under this Act as a marginal nonattainment or attainment-maintenance area; and
 (II)in an area that is not an area described in subclause (I), until the date that is 180 days after the date on which the Administrator approves the motor vehicle emissions budget contained in the State implementation plan applicable to the relevant transportation plan, program, or project.;
 (D)in paragraph (3)— (i)in subparagraph (A)—
 (I)in clause (i), by adding and after the semicolon at the end; and (II)by striking clause (iii); and
 (ii)in subparagraph (B)— (I)in clause (i), by striking enactment; and and all that follows through the end of the undesignated matter following clause (ii) and inserting enactment.; and
 (II)in the matter preceding clause (i), by striking projects— and all that follows through come from in clause (i) and inserting projects are carried out under; (E)in paragraph (4)—
 (i)in subparagraph (B)— (I)by striking The Administrator and inserting the following:
								
 (i)In generalSubject to clause (ii), the Administrator; and (II)by adding at the end the following:
								
 (ii)RequirementsThe criteria and procedures promulgated pursuant to clause (i) shall— (I)be based on the most recently issued national ambient air quality standard for each applicable criteria pollutant; and
 (II)establish that conformity in the case of transportation plans, programs, and projects shall not be required—
 (aa)in any area designated under this Act as a marginal nonattainment or attainment-maintenance area; and
 (bb)with respect to any area that is not an area described in item (aa), until the date that is 180 days after the date on which the Administrator approves the motor vehicle emissions budget contained in the State implementation plan applicable to the relevant transportation plan, program, or project.;
 (ii)in subparagraph (D)— (I)in clause (ii)—
 (aa)in subclause (II), by striking paragraph (2)(E) and inserting paragraph (2)(C)(v); and (bb)by indenting subclauses (I) and (II) appropriately;
 (II)by indenting clauses (i) through (iii) appropriately; and (III)by striking (D) The and inserting the following:
								
 (D)Minimum requirementsThe; and (iii)in subparagraph (F), by striking (F) Compliance and inserting the following:
							
 (F)Traffic signal synchronization projectsCompliance; (F)by striking paragraphs (5) and (6);
 (G)by redesignating paragraphs (7) through (9) as paragraphs (5) through (7), respectively; (H)in subparagraph (A) of paragraph (5) (as so redesignated), by striking Each and inserting Subject to paragraph (2)(B)(ii)(II), each;
 (I)in paragraph (7) (as so redesignated), by striking If and inserting the following:  (A)Definition of lapseIn this paragraph, the term lapse, with respect to a conformity determination for a transportation plan or transportation improvement program, means that—
 (i)the conformity determination has expired; and (ii)as a result of that expiration, no currently conforming transportation plan or transportation improvement program exists.
 (B)LapsesIf; and (J)by striking paragraph (10); and
 (5)in subsection (c) (as redesignated by paragraph (3))— (A)in the second sentence, by striking This paragraph extends to, but is not limited to, and inserting the following:
						
 (2)ApplicabilityThe authority described in paragraph (1) includes any; and (B)by striking the subsection designation and all that follows through Federal Government and inserting the following:
						
							(c)Priority
 (1)RequirementEach Federal department, agency, and instrumentality. 402.Study on transportation air quality conformity under Clean Air ActThe Administrators of the Environmental Protection Agency, the Federal Highway Administration, and the Federal Transit Administration shall jointly enter into an arrangement with the National Academy of Sciences under which the Academy shall—
 (1)conduct a study relating to transportation air quality conformity to evaluate the effectiveness of the conformity requirements under section 176 of the Clean Air Act (42 U.S.C. 7506) (as amended by section 401); and
 (2)provide to the Administrators recommendations for transportation conformity policy, including suggested legislative and regulatory changes relating to transportation planning and air quality.
				VIncreasing State authority and collaboration in reviewing transportation projects
 501.Federal-State project agreementsSection 106(b) of title 23, United States Code, is amended by adding at the end the following:  (3)No Federal approval for certain activities (A)In generalNotwithstanding any other provision of law (including regulations), no approval of the Secretary shall be required under this section for any project described in subparagraph (B), subject to the condition that the project shall be carried out in accordance with all other applicable requirements under this title and title 49.
 (B)Description of projectsA project referred to in subparagraph (A) is any project— (i)carried out under—
 (I)a stewardship and oversight agreement; or (II)any other agreement under this section; and
 (ii)relating to— (I)the standard specifications of the applicable State transportation department;
 (II)the pavement design policy of the State transportation department; (III)any value engineering policies or procedures of the State transportation department;
 (IV)liquidated damage rates; (V)a quality assurance program of the State transportation department; or
 (VI)such other matter as the Secretary, in consultation with State transportation departments, determines to be appropriate..
 502.Project approval and oversight for high risk projectsSection 106(c)(4) of title 23, United States Code, is amended— (1)in subparagraph (A)—
 (A)by striking shall not assign any responsibilities to a State for projects and inserting may assign to a State responsibility for a project in the State that; and (B)by inserting , subject to the requirement that the project shall be carried out in accordance with all applicable requirements of an agreement between the Secretary and the State under this section before the period at the end; and
 (2)in subparagraph (B), by striking The Secretary may define the high risk categories under this subparagraph on and inserting the following:  For purposes of subparagraph (A), the Secretary—(A)shall establish high risk categories in collaboration with State transportation departments; and (B)may define the categories on.
 503.Advance acquisition of real propertySection 108 of title 23, United States Code, is amended— (1)in subsection (a)(1), by striking may make and inserting shall make;
 (2)in subsection (b), by striking (b) Federal and inserting the following:  (b)Maximum participationFederal;
 (3)in subsection (c)(3)— (A)in the matter preceding subparagraph (A), by striking State demonstrates to the Secretary and the Secretary finds and inserting State ensures;
 (B)in subparagraph (F)— (i)by inserting of 1969 (42 U.S.C. 4321 et seq.) after Policy Act;
 (ii)by striking this Act and inserting the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 1914); and
 (iii)by inserting of 1973 (16 U.S.C. 1531 et seq.) after Species Act; and (C)in subparagraph (G), by striking the Secretary and inserting the State; and
 (4)in subsection (d)— (A)in paragraph (2)—
 (i)by striking a State each place it appears and inserting the State; and (ii)by striking The Secretary may and inserting On receipt of a request from a State, the Secretary shall;
 (B)in paragraph (3), in the matter preceding subparagraph (A), by striking , with concurrence by the Secretary,; and (C)in paragraph (7)—
 (i)by striking If and inserting the following:  (A)In generalSubject to subparagraph (B), if; and
 (ii)by adding at the end the following:  (B)ExtensionOn receipt of a request from a State, the Secretary shall delay the effective date of the offset against the apportionment of the State described in subparagraph (A) for such period as the Secretary determines to be appropriate, in accordance with applicable law (including regulations)..
 504.Agreements relating to use of, and access to, rights-of-way on Interstate SystemSection 111 of title 23, United States Code, is amended— (1)in subsection (a)—
 (A)in the fourth sentence— (i)by striking Nothing and inserting the following:
							
 (4)Effect of sectionNothing; (ii)by striking Interstate System (1) if such establishment (A) was and inserting the following:
							
 Interstate System, if—(A)the establishment— (i)was;
 (iii)by striking 1960, (B) is owned by a State, and (C) is and inserting the following:  1960;(ii)is owned by a State; and (iii)is; and
 (iv)by striking otherwise, and (2) if all and inserting the following:  otherwise; and(B)all; (B)in the third sentence, by striking Such agreements may, however, and inserting the following:
						
 (3)Use of airspaceAn agreement described in paragraph (1)(A) may; (C)in the second sentence, by striking Such agreements shall also contain a clause providing and inserting the following:
						
 (2)Automotive service stationsAn agreement described in paragraph (1)(A) shall include a requirement; (D)by striking the subsection designation and heading and all that follows through All agreements between the Secretary and the in the first sentence and inserting the following:
						
							(a)Requirements for agreements
								(1)Points of access and exit
 (A)In generalExcept as provided in subparagraph (B), each agreement between the Secretary and a; and (E)in paragraph (1) (as so redesignated), by adding at the end the following:
						
 (B)Transfer of authority to StatesOn receipt of a request from a State transportation department, the Secretary shall transfer to the State transportation department the sole authority to approve the addition of a point of access to, or exit from, an applicable project on the Interstate System on approval by the State transportation department of a justification report under subsection (e).; and
 (2)in subsection (e), by striking Secretary may permit a State transportation department to approve the report and inserting Secretary, on receipt of a request from an affected State transportation department, shall transfer to the State transportation department in accordance with subsection (a)(1)(B) the sole authority to approve the addition of the applicable point of access to, or exit from, a relevant project on the Interstate System on approval by the State transportation department of the report.
				
